Judgment, Supreme Court, New York County (Patricia M. Nunez, J.), rendered June 23, 2009, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to a term of six years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its evaluation of the officer’s ability to observe a drug transaction.
To the extent the observing officer, who also testified as an expert witness, gave testimony in his expert capacity that improperly went to the ultimate issue of whether there was a drug transaction, the court provided a suitable remedy. The court’s careful instructions were sufficient to prevent that limited testimony from causing any prejudice.
We have considered defendant’s remaining challenges to the officer’s testimony, as well as defendant’s challenges to the prosecutor’s summation, and we find no basis for reversal. Concur—Tom, J.P., Sweeny, Moskowitz, Manzanet-Daniels and Gische, JJ.